UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1336


MOUSSA BOUKARI TCHIANI,

                      Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                      Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2015            Decided:   December 21, 2015


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William   H.  Brammer,   Jr.,  NEW   COLUMBIA LAW GROUP  PLLC,
Washington, D.C., for Petitioner. Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Jennifer P. Levings, Senior
Litigation Counsel, Carmel A. Morgan, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Moussa    Boukari    Tchiani,    a    native    and   citizen      of   Niger,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen as untimely and

numerically barred.        We have reviewed the administrative record

and Tchiani’s claims, and conclude that the Board did not abuse

its   discretion    in    denying     Tchiani’s      motion.       See    8   C.F.R.

§ 1003.2(a) (2015); Mosere v. Mukasey, 552 F.3d 397, 400 (4th

Cir. 2009).     We accordingly deny the petition for review for the

reasons stated by the Board.          See In re: Tchiani (B.I.A. Mar. 3,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in    the   materials

before   this   court     and   argument    would    not    aid   the    decisional

process.



                                                                  PETITION DENIED




                                        2